      0:20-cv-02337-MGL          Date Filed 04/15/21      Entry Number 35         Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

 Michelle Jenkins, on behalf of herself and
 others similarly situated,
                                                              No. 0:20-cv-02337-MGL
        Plaintiff,
                                                          JOINT STIPULATION OF
 v.                                                     DISMISSAL WITH PREJUDICE

 Pandora Marketing, LLC d/b/a “Timeshare
 Compliance” and Jared’s Leads, Inc.

        Defendants.



       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Michelle Jenkins

and Defendants Pandora Marketing, LLC d/b/a “Timeshare Compliance” and Jared’s Leads, Inc.

stipulate to the dismissal with prejudice of all claims brought by Plaintiff. The parties shall bear

their own costs and attorneys’ fees. Counsel for all parties that have appeared as counsel of

record in this action have signed and agree to this stipulation. Counsel for Defendant, Jared’s

Leads, Inc., who has not appeared of record in this action, also agrees to this stipulation.




                              [This Space Is Left Intentionally Blank]




       Respectfully submitted this the 15th day of April, 2021.
     0:20-cv-02337-MGL      Date Filed 04/15/21   Entry Number 35   Page 2 of 2




s/ David A. Maxfield
David A. Maxfield (SC Federal No. 6293)
DAVE MAXFIELD, ATTORNEY, LLC
P.O. Box 11865
Columbia, SC 29211
(803) 509-6800
dave@consumerlawsc.com

Anthony I. Paronich (Admitted Pro Hac Vice)
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043
(617) 485-0018
anthony@paronichlaw.com

Karl S. Gwaltney (Admitted Pro Hac Vice)
MAGINNIS HOWARD
4801 Glenwood Avenue, Suite 310
Raleigh, NC 28211
(919) 960-1545
kgwaltney@maginnishoward.com

Counsel for Plaintiff


s/James M. Deadman, IV
James M. Dedman, IV (SC Federal No. 9939)
GALLIVAN, WHITE,& BOYD, P.A.
6805 Morrison Boulevard, Suite 200
Charlotte, NC 28211
(704) 552-1712
jdedman@gwblawfirm.com

Counsel for Pandora Marketing, LLC
d/b/a Timeshare Compliance




                                              2
